Citation Nr: 1615808	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected status post total right hip arthroplasty, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

A Department of Veterans Affairs (VA) Regional Office (RO) printout suggests that the appellant served on active duty from July 1982 to January 2004; no official document associated with the claims file verifies that service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claim has since been transferred to the Roanoke, Virginia RO. 

In the March 2009 rating decision, the RO granted a temporary evaluation of 100 percent effective from September 30, 2008, and assigned a 30 percent evaluation effective from November 1, 2009 thereafter.  The appellant expressed disagreement with the evaluation assigned.  As 100 percent is the maximum scheduler evaluation, however, only an evaluation in excess of 30 percent is considered, on and after November 1, 2009.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including the VA's response to the appellant's freedom of information act request.  Additional medical evidence was submitted by the appellant in February 2016; the RO will have the opportunity to review this evidence on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's increased rating claim.

First, a remand is required to obtain an adequate examination and opinion that addresses the flare-ups of the appellant's hip disorder.  The appellant has indicated that he has flare-ups as often as once per week and that they last for five days.  See July 2010 VA examination.  In a November 2015 VA examination, the examiner checked a box to indicate that the appellant did not report flare-ups of his hip or thigh.  Subsequently, the examiner remarked that an opinion regarding to what extent reported flare-ups could significantly limit functional ability, is not one with literature support, but instead is based on clinical information including history and physical findings.  The examiner thus concluded that such an opinion could not be provided without resorting to mere speculation.  However, the examiner did not provide an explanation supporting that opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  When a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones, 23 Vet. App. at 390.  The physician must clearly identify precisely what facts cannot be determined.  Jones, 23 Vet. App. at 390.  Furthermore, the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not of a particular examiner.  Jones, 23 Vet. App. at 390.

Second, the claims file indicates that the appellant has served in the Army from July 1982 until January 2004.  However, the appellant's DD-214, service personnel record, or any other adequate documents to verify service is not in the claims file.  A VA RO printout is insufficient to provide such verification.  Therefore, the AOJ must attempt to obtain records to verify the appellant's dates of service.

Third, while in remand, any outstanding, relevant medical records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate records repository, to request the appellant's complete service personnel records, to include all DD-214s, from his period of service in the Army from July 1982 to January 2004.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.  

2.  Afford the appellant the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records that are outstanding.  After securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the appellant that are not already on file.  All information obtained must be made part of the file.  Document all attempts to secure this evidence in the claims file, and if, after making reasonable efforts to obtain named records, they cannot be secured, provide the required notice and opportunity to respond to the appellant.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of VA treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.

4.  After any additional records are associated with the claims file, schedule the appellant for a VA examination for his hip disorder.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  An explanation must be provided for each opinion.

The appellant is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner must provide a fully reasoned explanation.

First, the VA examiner must report all signs and symptoms necessary for rating the appellant hip disorder under the rating criteria.  In particular, the examiner should describe all symptomatology related to the appellant's service-connected status post total right hip arthroplasty.  In reporting the results, the examiner must comment on the presence or absence of residual weakness, pain, and limitation of motion, as well as the severity of each (e.g. mild, moderate, or marked).

The presence of objective evidence of weakened movement, excess fatigability, and incoordination on use must also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

Second, the examiner must indicate whether or not the appellant still experiences flare-ups (as he reported at his July 2010 VA examination), as well as if he is currently experiencing a flare-up of his hip disorder.  An opinion must be given as to whether any pain associated with his hip disability could significantly limit functional ability during flare-ups and during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.  The examiner must clearly identify precisely what facts cannot be determined. 

5.  Notify the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




